Citation Nr: 1812121	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  97-06 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome.

2. Entitlement to a compensable rating for hemorrhoids.

3. Entitlement to a rating in excess of 10 percent for lumbar spine disability.

4. Entitlement to a rating in excess of 10 percent for residuals of an excision of the left femoral nerve.

5. Entitlement to a rating in excess of 10 percent for vitiligo with facial rash.

6. Entitlement to a rating in excess of 10 percent for right ankle disability.

7. Entitlement to a rating in excess of 10 percent for left ankle disability.

8. Entitlement to a compensable rating for residuals of a postoperative left inguinal hernia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to August 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however an additional remand is necessary in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A, and to comply with the January 2010 Board Remand.

In January 2010, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to determine where the Veteran's monthly benefits were sent and where VA transferred the Veteran's claims file in 2004.   If such efforts were unsuccessful, the AOJ was instructed to prepare and associate with the claims file a written memorandum detailing all actions taken.  Further, if the AOJ was able to determine the Veteran's current whereabouts, the AOJ was instructed to send the Veteran a letter informing her that her claims file had been lost, that the AOJ was in the process of reconstructing her claims file, and to request the Veteran to submit all pertinent evidence in her possession including providing a written release for treatment records from the Naval Hospital in Yokosuka, Japan.  The AOJ was additionally instructed to reconstruct the Veteran's claims file by obtaining and associating all missing rating decisions and VA examination reports.  

Initially, the Board notes a March 2010 letter from the Board addressed to the Veteran in North Carolina.  The letter noted that a copy of the January 2010 Board decision was originally sent to a wrong address.  The Board notes that the incorrect address identified incorporated a post office box number.  In addition, the Board notes October 2014 and December 2016 VA medical records noting the same North Carolina address.

A May 2016 deferred rating decision also noted a February 2016 email from the Veteran that confirmed her current address; the same North Carolina address identified in the Board's March 2010 letter.  In addition, the decision noted that the Veteran's whereabouts were now known, that she should be contacted by letter and informed that her claims file was lost and that the RO was in the process of reconstructing her file.  However, the Board notes that all subsequent communications to the Veteran were sent to the above mentioned incorrect address incorporating a post office box number, including April 2010 and July 2016 letters notifying the Veteran that her claims file was being reconstructed.  

Other communications were also sent to the above referenced incorrect address including a January 2017 letter notifying the Veteran that efforts made to obtain information to reconstruct her lost claims file had been exhausted and that further records could not be located and were unavailable.  The letter also requested the Veteran to submit any relevant documents in her possession.  Lastly, a September 2017 letter sent to the incorrect address notified the Veteran that a determination was made that her records could not be located and therefore were unavailable for review.  The VA also stated that all efforts to obtain the needed information had been exhausted and that further attempts would be futile. 

Consequently, the presumption of regularity that would ordinarily attach to VA's action in mailing the notification letters has been rebutted, and the Board is unable to conclude that the Veteran ever received any communication following the January 2010 Board decision.  

Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  As such, another Remand is necessary in order to comply with the January 2010 Remand notice directives.  


Accordingly, the case is REMANDED for the following action:


1. Contact the Veteran and her representative and confirm that the North Carolina address provided to VA is correct and current.  If a different address is identified, update VA's records to indicate the current information.  All efforts to confirm the Veteran's current address must be documented in the record.

2. After determining the current address, send the Veteran a letter notifying her that her claims file was lost, of efforts made to obtain information to reconstruct her claims file including any documents obtained during such efforts, and request the Veteran to submit any documents in her possession.  In addition, ask the Veteran to authorize in writing the release of her treatment records from the Naval Hospital in Yokosuka, Japan if she wishes VA to obtain those records on her behalf.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).







